            Case 1:19-cv-03446-RDB Document 13 Filed 04/27/20 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

CHARLES MARVIN BRITT,                       *

       Plaintiff,                           *
                                                          Civil Action No. RDB-19-3446
       v.                                   *

SELEDEE LAW GROUP, LLC,                     *
et al.,
                                            *
       Defendants.
                                     *
*      *        *     *      *   *   *  *    *  *                        *       *      *
                               MEMORANDUM ORDER

       Pro se Plaintiff Charles Marvin Britt (“Plaintiff” or “Britt”) brings this action against

Defendants Seledee Law Group, LLC and Michael D. Johnson (collectively, “Defendants”),

alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (Count

I) and the Maryland Consumer Debt Collection Act, Md. Code Ann., Com. Law § 14-202

(Count II). Presently pending is Defendants’ Motion to Dismiss, seeking dismissal with

prejudice of Plaintiff’s Complaint. (ECF No. 9.) In response to this motion, Plaintiff sought

leave to amend his Complaint. (ECF No. 11.) Although leave to amend has not yet been

granted, Plaintiff’s Amended Complaint was docketed in this case. (ECF No. 11-1.) In

response, Defendants reasserted the bases for dismissal in their Motion to Dismiss, arguing

that the Amended Complaint does not cure any of the flaws contained in the original

Complaint. (ECF No. 12.)

       The parties’ submissions have been reviewed, and no hearing is necessary. See Local

Rule 105.6 (D. Md. 2018). For the reasons that follow, Plaintiff’s Motion for Leave to Amend

Complaint (ECF No. 11) is DENIED, as such amendment would be futile. Therefore,
            Case 1:19-cv-03446-RDB Document 13 Filed 04/27/20 Page 2 of 9



Defendants’ Motion to Dismiss (ECF No. 9) shall be GRANTED, and Plaintiff’s claims under

the Fair Debt Collection Practices Act and the Maryland Consumer Debt Collection Act will

be DISMISSED WITH PREJUDICE.

                                      BACKGROUND

        This Court recognizes that Plaintiff is pro se and has accorded his pleadings liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). In ruling on a motion to dismiss,

this Court “accept[s] as true all well-pleaded facts in a complaint and construe[s] them in the

light most favorable to the plaintiff.” Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193, 208

(4th Cir. 2017) (citing SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412, 422 (4th Cir.

2015)). The Court may consider only such sources outside the complaint that are, in effect,

deemed to be part of the complaint, for example, documents incorporated into the complaint

by reference and matters of which a court may take judicial notice. Sec’y of State for Defence v.

Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007).

        Britt alleges that, on or about December 28, 2018, he received a letter from Defendant

Johnson, on behalf of Defendant Seledee Law Group, stating that Britt owed $6,918.02 to

GEICO for an accident that Britt allegedly caused on April 27, 2017. (Compl. ¶ 1, ECF No.

1; Dec. 28, 2018 Letter from Johnson to Britt, ECF No. 1-2.) Britt allegedly requested accident

reports from local law enforcement about his vehicle and received a report about an accident

occurring on April 27, 2017, listing his vehicle as a 2017 “Van.” (Compl. ¶ 3.) Britt alleges

that he does not own a 2017 van and that he was not involved in the accident in question. (Id.

¶¶ 2, 5.)




                                               2
            Case 1:19-cv-03446-RDB Document 13 Filed 04/27/20 Page 3 of 9



        On January 22, 2019, Britt sent a letter to Defendant Johnson requesting validation of

the “debt.” (Id. ¶ 6; Jan. 22, 2019 Letter from Britt to Johnson, ECF No. 1-4.) On January

25, 2019, Britt received a letter from Johnson enclosing GEICO’s estimate of damages to the

insured’s vehicle. (Compl. ¶ 7; GEICO estimates, ECF No. 1-5.) Britt alleges that this

information was not responsive to his debt validation request and became concerned about

possible legal action Johnson may take against him. (Compl. ¶¶ 7-8.) On February 6, 2019,

Britt sent another letter to Johnson requesting proof that Britt’s vehicle was in the accident.

(Id. ¶ 9.) Johnson sent Britt a letter on February 8, 2019, stating that the vehicle “identified as

being involved in the accident was a 1995 Ford Van…[y]ou were listed as the registered owner

of the vehicle on the date of the accident.” (Id. ¶ 10; Feb. 8, 2019 Letter from Johnson to

Britt, ECF No. 1-8.) On February 19, 2019, Britt responded to Johnson, denying his

involvement in the accident and asking Johnson to “provide proof.” (Compl. ¶ 11; Feb. 19,

2019 Letter from Britt to Johnson, ECF No. 1-9.)                       Britt did not receive any further

correspondence from Defendants. (Id. ¶ 12.)

        On July 31, 2019, GEICO, through the Defendants, filed suit against Britt in the

District Court of Maryland for Washington County. See Government Employees Insurance Company

t/u/o Christopher Reynolds v. Charles Britt, Case No. D-112-CV-19-009669.1 That case remains

pending and Britt may assert his defenses in that lawsuit. On December 2, 2019, Britt filed

the instant action against Defendants, alleging violations of the Fair Debt Collection Practices

Act (Count I) and the Maryland Consumer Debt Collection Act (Count II). (ECF No. 1.)


        1 A court may take judicial notice of public records without converting a motion to dismiss into one
for summary judgment. See, e.g., Fed. R. Evid. 201; Tellabs. Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322
(2007); Philips v. Pitt County Memorial Hosp., 572 F.3d 176, 180 (4th Cir. 2009).
                                                        3
          Case 1:19-cv-03446-RDB Document 13 Filed 04/27/20 Page 4 of 9



Defendants filed the presently pending Motion to Dismiss on January 17, 2020. (ECF No. 9.)

In response, Plaintiff filed a Motion for Leave to file Amended Complaint on February 4,

2020. (ECF No. 11.)

                                  STANDARD OF REVIEW

       This Court is mindful of its obligation to liberally construe the pleadings of pro se

litigants. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nonetheless, liberal construction does

not mean that this Court can ignore a clear failure in the pleading to allege facts which set

forth a cognizable claim, Weller v. Dep't of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990), or

“conjure up questions never squarely presented.” Beaudett v. City of Hampton, 775 F.2d 1274,

1278 (4th Cir. 1985). In making this determination, this Court “must hold the pro se complaint

to less stringent standards than pleadings drafted by attorneys and must read the complaint

liberally.” White v. White, 886 F.2d 721, 722-23 (4th Cir. 1989).

       Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal of a complaint

if it fails to state a claim upon which relief can be granted. The purpose of Rule 12(b)(6) is

“to test the sufficiency of a complaint and not to resolve contests surrounding the facts, the

merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480,

483 (4th Cir. 2006). The United States Supreme Court’s opinions in Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), “require that

complaints in civil actions be alleged with greater specificity than previously was required.”

Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted). In Twombly, the


                                                  4
         Case 1:19-cv-03446-RDB Document 13 Filed 04/27/20 Page 5 of 9



Supreme Court articulated “[t]wo working principles” that courts must employ when ruling

on Rule 12(b)(6) motions to dismiss. Iqbal, 556 U.S. at 678. First, while a court must accept

as true all factual allegations contained in the complaint, legal conclusions drawn from those

facts are not afforded such deference. Id. (stating that “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.”); see also Wag

More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012) (“Although we are constrained to

take the facts in the light most favorable to the plaintiff, we need not accept legal conclusions

couched as facts or unwarranted inferences, unreasonable conclusions, or arguments.”

(internal quotation marks omitted)). Second, a complaint must be dismissed if it does not

allege “a plausible claim for relief.” Iqbal, 556 U.S. at 679.

                                           ANALYSIS

        Defendants assert both improper service and failure to state a claim as bases for

dismissal of Plaintiff’s Complaint.

   I.      Service of Process

        Defendants argue that Plaintiff’s Complaint should be dismissed for improper service

of process because the Complaint arrived at Defendants’ offices via United States Mail and

was received by the receptionist, rather than through Defendants’ registered agent or by

Defendant Johnson personally. Federal Rule of Civil Procedure 4(h) requires service on a

corporation to be made “by delivering a copy of the summons and of the complaint to an

officer, a managing or general agent, or any other agent authorized by appointment or by law

to receive service of process.” Fed. R. Civ. P. 4(h)(1)(B). Rule 4(e) requires service on an

individual to be made by delivering a copy of the summons and complaint to the individual


                                                 5
           Case 1:19-cv-03446-RDB Document 13 Filed 04/27/20 Page 6 of 9



personally, leaving a copy of the same at the individual’s dwelling, or “delivering a copy of

each to an agent authorized by appointment or by law to receive service of process.” Fed. R.

Civ. P. 4(e)(2).

         Plaintiff’s failure to strictly comply with Rule 4 does not warrant dismissal. Generally,

when service of process gives the defendant actual notice of the pending action, the courts

may construe Rule 4 liberally to effectuate service and uphold the jurisdiction of the court.

Karlson v. Rabinowitz, 318 F.2d 666, 668 (4th Cir. 1963); Armco, Inc. v. Penrod-Stauffer Bldg. Sys.,

Inc., 733 F.2d 1087, 1089 (4th Cir. 1984). When there is actual notice, failure to strictly comply

with Rule 4 may not invalidate the service of process; however, plain requirements for the

means of effecting service of process may not be ignored. Armco, 733 F.2d at 1089. In this

case, Defendants clearly had actual notice of Plaintiff’s Complaint. Accordingly, the Court

will not dismiss the Complaint on this basis and will address the sufficiency of Plaintiff’s

Complaint under Federal Rule of Civil Procedure 12(b)(6).

   II.      Fair Debt Collection Practices Act (Count I)

         The Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., “protects

consumers from abusive and deceptive practices by debt collectors.” Smith v. Cohn, Goldberg

& Deutsch, LLC, 296 F. Supp. 3d 754, 758 (D. Md. 2017). To state a claim for relief under the

FDCPA, a plaintiff must allege that “(1) [he] has been the object of collection activity arising

from consumer debt, (2) the defendant is a debt collector as defined by the FDCPA, and (3)

the defendant has engaged in an act or omission prohibited by the FDCPA.” Id. (quoting

Webber v. Maryland, No. CV RDB-16-2249, 2017 WL 86015 (D. Md. Jan. 10, 2017)).




                                                 6
          Case 1:19-cv-03446-RDB Document 13 Filed 04/27/20 Page 7 of 9



       Plaintiff’s claim under the FDCPA must fail because Plaintiff cannot establish that

Defendants’ collection activity “aris[es] from consumer debt.” Under the FDCPA, a “debt”

is “any obligation or alleged obligation of a consumer to pay money arising out of a transaction

in which the money, property, insurance, or services which are the subject of the transaction

are primarily for personal, family, or household purposes, whether or not such obligation has

been reduced to a judgment.” 15 U.S.C. § 1692a(5). Plaintiff alleges that Defendants seek

$6,918.02 for an accident that Britt allegedly caused on April 27, 2017. (Compl. ¶ 1, ECF No.

1; Dec. 28, 2018 Letter from Johnson to Britt, ECF No. 1-2.) Any claim arising from this

alleged negligence is not a consumer “debt” as contemplated by the FDCPA. Accordingly,

Plaintiff’s claim under the FDCPA must be dismissed.

   III.    Maryland Consumer Debt Collection Act (Count II)

       Similarly, Plaintiff cannot state a claim under the Maryland Consumer Debt Collection

Act (“MCDCA”). The MCDCA prohibits a debt collector from “[c]laim[ing], attempt[ing],

or threaten[ing] to enforce a right” against a consumer “with knowledge that the right does

not exist.” Md. Code Ann., Com. Law §§ 14-202(8). “To succeed on an MCDCA claim, a

plaintiff ‘must set forth factual allegations tending to establish two elements: (1) that

Defendants did not possess the right to collect the amount of debt sought; and (2) that

Defendants attempted to collect the debt knowing that they lacked the right to do so.’” Amenu-

El v. Select Portfolio Services, No. RDB-17-2008, 2017 WL 4404428, at *4 (D. Md. Oct. 4, 2017).

The MCDCA defines “consumer” as “an actual or prospective purchaser, lessee, or recipient

of consumer goods, consumer services, consumer realty, or consumer credit.” Md. Code




                                               7
            Case 1:19-cv-03446-RDB Document 13 Filed 04/27/20 Page 8 of 9



Ann., Com. Law § 13-101(c)(1) (West 2020). Plaintiff qualifies as none of these. Accordingly,

Plaintiff’s claim under the MCDCA must also be dismissed.

    IV.       Amendment is futile

          Federal Rule of Civil Procedure 15(a) requires that leave to amend “shall be freely given

when justice so requires.” See Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L.Ed.2d 222

(1962). Leave to amend should only be denied when amending the pleading would prejudice

the opposing party, reward bad faith on the part of the moving party, or would amount to

futility. Steinburg v. Chesterfield Cnty. Planning Comm’n, 527 F.3d 377, 390 (4th Cir. 2008). In this

case, Plaintiff’s Amended Complaint (ECF No. 11-1) does not cure the fact that his claims fail

as a matter of law. Plaintiff cannot plead a cause of action under either the FDCPA or the

MCDCA for Defendants’ conduct, as the alleged “debt” is not consumer debt as contemplated

by those statutes. Therefore, any amendment is futile under Rule 15(a) of the Federal Rules

of Civil Procedure and Plaintiff’s Motion for Leave to Amend Complaint (ECF No. 11) is

denied. Quite simply, a potential or pending lawsuit does not constitute a debt under either

the federal or state statutes. Accordingly, as a result, Plaintiff’s Complaint is DISMISSED

WITH PREJUDICE. See Cozzarelli v. Inspire Pharmaceuticals, Inc., 549 F.3d 618, 630 (4th Cir.

2008) (dismissal with prejudice is appropriate where an amendment to the complaint would

be futile).

                                         CONCLUSION

          For the foregoing reasons, it is this 27th day of April, 2020, HEREBY ORDERED

that:




                                                  8
 Case 1:19-cv-03446-RDB Document 13 Filed 04/27/20 Page 9 of 9



1. Plaintiff’s Motion for Leave to File Amended Complaint (ECF No. 11) is

   DENIED;

2. Defendants’ Motion to Dismiss (ECF No. 9) is GRANTED;

3. Plaintiff’s Complaint is DISMISSED WITH PREJUDICE;

4. The Clerk of the Court SHALL CLOSE THIS CASE; and

5. The Clerk IS DIRECTED to MAIL a copy of this Memorandum Order to Plaintiff.


                                             ______/s/_______________
                                             Richard D. Bennett
                                             United States District Judge




                                   9
